Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 1, 2021

                                      No. 04-21-00028-CV

                         IN THE INTEREST OF N.M.B., A CHILD,

                  From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-EM5-06049
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       On August 16, 2021, we ordered Appellant Channel Beverly to file written proof that she
had designated, in writing, the portions of the proceedings she desired court reporter Mary M.
Wilson to include in the reporter’s record and that she provided written proof that she had paid or
made arrangements to pay the court reporter’s fee for preparing the reporter’s record. On August
26, 2021, Appellant Channel Beverly filed written proof that she had done both. We therefore
ORDER court reporter May M. Wilson to file the reporter’s record on or before October 1,
2021.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court